Citation Nr: 1016039	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  09-42 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
stenosis.

2.  Entitlement to service connection for bilateral hip 
arthritis, status post hip replacement.

3.  Entitlement to service connection for loss of balance, 
claimed as secondary to lumbar spine stenosis.

4.  Entitlement to service connection for a bowel disorder, 
claimed as secondary to lumbar spine stenosis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2009 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for the 
disabilities indicated above.

In March 2010, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge sitting in at the 
RO.  A transcript of his testimony is associated with the 
claims file.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for a bowel 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran has a current diagnosis of lumbar spine 
stenosis, which medical evidence links, at least in part, to 
repetitive injury during active service.  

2.  The Veteran has a current diagnosis of bilateral hip 
arthritis, status post hip replacement, which medical 
evidence links, at least in part, to repetitive injury during 
active service.  

3.  At the March 3, 2009 hearing before the Board, and prior 
to the promulgation of a decision in the appeal, the Veteran 
requested withdraw of the appeal for loss of balance, claimed 
as secondary to lumbar spine stenosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine 
stenosis have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002);  38 C.F.R. § 3.303 (2009).  

2.  The criteria for service connection for bilateral hip 
arthritis, status post hip replacement, have been met.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 
3.303 (2009).  

3.  The criteria for withdrawal of the appeal for loss of 
balance, claimed as secondary to lumbar spine stenosis, by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The Veteran's claims for service connection for lumbar spine 
stenosis and a bilateral hip disability have been considered 
with respect to VA's duties to notify and assist.  Given the 
favorable outcome noted above, no conceivable prejudice to 
the Veteran could result from this decision.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).   

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).




Spine and Hips

The Veteran claims entitlement to service connection for 
lumbar spine stenosis and bilateral hip arthritis, status 
post hip replacement.  He asserts that, during active service 
in the Navy during World War II he had repetitive motion 
injuries to his hips and low back.  Specifically, he claims 
that during service aboard submarines his hips and low back 
were injured by continually sliding down ladders and making 
hard landings upon the metal decks below.  He testified to 
this at the March 2010 hearing.  

The evidence of record confirms that the Veteran served in 
the Navy from April 1943 to April 1946.  His discharge papers 
show that he served aboard submarines.  His service treatment 
records do not reveal any complaints of, or treatment for, 
any injury to the low back or hips during active service.  In 
April 1946, separation examination of the Veteran was 
conducted.  Physical examination of his spine and lower 
extremities revealed that they were "normal."

The Veteran has current diagnoses of lumbar spine stenosis 
and bilateral hip arthritis.  Medical evidence of record 
reveals that the Veteran had bilateral hip replacement 
surgery to treat his arthritis.  One hip was replaced in 
1997, and the other a year later in 1998.  Private medical 
records reveal that he had lumbar spine surgery in July 2006.  

In September 2009, a VA Compensation and Pension examination 
of the Veteran was conducted.  The examiner confirmed current 
diagnoses of lumbar spine stenosis and postoperative 
bilateral total hip replacement for arthritis.  The 
examiner's medical opinion was that it was not likely that 
the Veteran's lumbar spine stenosis, or hip arthritis with 
resulting replacement surgery, was the result of service.  
The examiner's opinion was that these were more likely 
naturally occurring disabilities.  


A May 2008 medical record from Dr. Molloy, a private 
orthopedist, expresses the opinion that the Veteran's "back 
and hip arthritis were likely accelerated by his time in the 
service on submarines."  

In a November 2008 letter, Dr. Molloy, expressed this opinion 
again.  The medical opinion was more specific, indicating 
that the Veteran's bilateral hip arthritis was accelerated by 
the repetitive trauma of climbing and descending metal 
ladders aboard submarines.  

A February 2010 letter from Dr. Goldstone indicates that the 
Veteran's degenerative disease of the hips and spinal column 
were related to repetitive trauma resulting from service 
aboard submarines.  

The Veteran has current diagnoses of  lumbar spine stenosis 
and bilateral hip arthritis with bilateral total hip 
replacement.  The medical opinion of the VA physician is that 
these two disabilities are not related to the Veteran's 
active service, but the result of the natural aging process.  
The medical opinion of two private physicians is that 
repetitive trauma during the Veteran's active service aboard 
submarines is the cause, at least in part, of his current low 
back and bilateral hip disabilities.  The Board understands 
the reluctance of the RO to grant service connection because 
of a lack of evidence of any injury during service and an 
absence of medical records for a period of over half a 
century.  Nevertheless, the Veteran's accounts of repetitive 
trauma to the hips and spine from ascending and descending 
ladders aboard submarines are credible and consistent with 
the nature of his service.  Two medical opinions link the 
current disabilities to this trauma during service.  
Accordingly, service connection for lumbar spine stenosis and 
is bilateral hip arthritis, status post hip replacement, is 
warranted.

Loss of Balance

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
At the March 2010 Board hearing the appellant withdrew his 
appeal on the issue of loss of balance, claimed as secondary 
to lumbar spine stenosis; hence, there remain no allegations 
of errors of fact or law for appellate consideration with 
respect to this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal with respect to this issue 
and dismissal is warranted.


ORDER

Service connection for lumbar spine stenosis is granted.

Service connection for bilateral hip arthritis, status post 
hip replacement, is granted.

The appeal for loss of balance, claimed as secondary to 
lumbar spine stenosis, is dismissed.


REMAND

The Veteran claims entitlement to service connection for a 
bowel disorder secondary to his service-connected lumbar 
spine stenosis.  Service connection is warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service- connected disease or injury. 38 C.F.R. § 
3.310.  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995). When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original condition.  Id.

VA medical records reveal a diagnosis of irritable bowel 
syndrome on the Veteran's medical problem list.  He has not 
been accorded a VA examination with respect to this 
disability.  When the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1.  The veteran should be accorded the 
appropriate examination for bowel 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of bowel disorders found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should indicate:  

*	An opinion as to whether it is at 
least as likely as not (50 percent 
or greater probability) that the 
Veteran's current bowel 
disorder(s) are caused, or 
aggravated by, the veteran's 
service-connected lumbar stenosis.

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for all conclusions 
reached.

2.  Following completion of the above 
actions, review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the medical opinion 
report.  If this report does not include 
adequate responses to the specific 
opinions requested, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
("if the [examination] report does not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

3.  Following the above, readjudicate 
the Veteran's claim for service 
connection for a bowel disorder, 
claimed as secondary to lumbar spine 
stenosis.  If the benefit sought on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


